Per Curiam.
The order and judgment appealed from were granted because the second defense pleaded was deemed sufficient. It is to the effect that the services rendered by the plaintiff were of such a character as to require him to be possessed of a real estate brokerage license. (Real Prop. Law, § 440-a.) The view thus *200adopted was erroneous. The complaint and papers submitted in opposition to defendants’ motion present an issue as to whether the services were not those of a business broker rather than a real estate broker, within the rule of Weingast v. Rialto Pastry Shop, Inc. (243 N. Y. 113).
It follows, therefore, that the order and judgment should be reversed, with costs, and the motion denied, with ten dollars costs.
Present — Martin, P. J., O’Malley, Townley, Glennon and Cohn, JJ.
Judgment and order unanimously reversed, with costs, and the motion denied, with ten dollars costs.